DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 23 December 2021.  The references cited on the PTOL 1449 form have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,217,695.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim of the instant application is broader than and fully encompassed by the claim of the patent.  Claim 17 of the patent includes all of the limitations of claim 19 of the instant application and is more specific with values regarding the thickness of the first and second gate insulating films anticipating the claimed thickness relationship.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Patent Application Publication 2017/0104061) in view of Cheng et al. (U.S. Patent Application Publication 2020/0365467) or Xie et al. (U.S. Patent Application Publication 2020/0357884).
Referring to Claim 19, Peng teaches in Fig. 22, 24A and 24B for example, a semiconductor device comprising: a substrate (100; par. 15); a first transistor (right side) on a first region of the substrate (100); and a second transistor (left side) on a second region of the substrate (100), wherein the first transistor includes: a plurality of channel layers (310b, 102b; par. 28; see Fig. 22 and 24A/24B) spaced apart from each other in a first direction (vertical) perpendicular to an upper surface of the substrate (100), a first gate electrode (2470; par. 62; see Fig. 24A/24B) surrounding the plurality of channel layers (310b, 102b), a first gate insulating film (2468, typo on right side transistor in Fig. 24B; see par. 60-61) between the plurality of channel layers (310b, 102b) and the first gate electrode (2470), and first source/drain regions (932 on 310b; Fig. 10; par. 39-41 and 96) on opposite side surfaces, respectively, of the plurality of channel layers (310b, 102b), and connected to each of the plurality of channel layers (310b, 102b); wherein the second transistor (left side) includes: a fin structure (310a; par. 28 and 39) having a plurality of first semiconductor patterns (102a; par. 18) and a plurality of second semiconductor patterns (102b; par. 18), alternately stacked, a second gate electrode (2470; par. 62; see Fig. 24A/24B) on an upper surface and side surfaces of the fin structure (310a); a second gate insulating film (2466/2468) between the fin structure (310a) and the second gate electrode (2470), the second gate insulating film (2466/2468) having a thickness greater than a thickness of the first gate insulating film (2468) [Peng teaches wherein the first gate insulating film (2468) has a thickness of about 3 Å to about 30 Å (0.3 nm to about 3 nm) (par. 61).  Peng teaches wherein the second gate insulating film (2466/2468) comprises the gate insulating film (2468) having a thickness of about 3 Å to about 30 Å (0.3 nm to about 3 nm) (par. 61) and the interfacial layer (2466) having a thickness of about 3 Å to about 7 Å (0.3 nm to about 0.7 nm) (par. 60); therefore the second gate insulating film (2466/2468) has a total thickness of about 6 Å to about 37 Å (0.6 nm to about 3.7 nm).], and second source/drain regions (390 on 310a; Fig. 10; par. 39-41 and 96) on the side surfaces, respectively, of the fin structure (310a), and wherein the plurality of first semiconductor patterns (102a) comprise silicon germanium (SiGe) (par. 18 and 48).
One would reasonably interpret the second gate insulating film of the second transistor (left side) to be the combined insulating layers of (2466) and (2468) since they are both dielectric material between the semiconductor patterns (102a/102b) and the gate electrode (2470).  "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Peng does not explicitly state wherein the silicon germanium of the first semiconductor patterns (102a) has a germanium (Ge) content in a range of 25% to 35%, per se.
In the same field of endeavor, Cheng teaches forming a fin structure having a plurality of first semiconductor patterns (114, 116, 118) and a plurality of second semiconductor patterns (124, 126, 128), alternately stacked on the substrate (102); wherein the plurality of first semiconductor patterns (114, 116, 118) comprise silicon germanium (SiGe) having a germanium (Ge) content of from about 20%-40% with a specific example of 25% (par. 53, 55).
In the same field of endeavor, Xie teaches forming a fin structure having a plurality of first semiconductor patterns (122, 124, 126) and a plurality of second semiconductor patterns (114, 116, 118), alternately stacked on the substrate (102); wherein the plurality of first semiconductor patterns (122, 124, 126) comprise silicon germanium (SiGe) having a germanium (Ge) content of from about 20-35% with a specific example of 25% (par. 38).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a germanium (Ge) content of from about 25-35% as taught by Cheng or Xie in the SiGe layers of Peng in order to ensure appropriate etch selectivity (Cheng, par. 53).

Allowable Subject Matter
Claims 1-18 are allowable.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein each of the plurality of first semiconductor patterns has a first germanium (Ge) content gradient that increases toward a first center thereof in the first direction, and a first Ge content in the first center of each of the first semiconductor patterns is in a first range of 25% to 35% in combination with all of the limitations of the first and second transistors of Claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor cap layer on an upper surface of the fin structure, and extending along opposite side surfaces of the fin structure in a second direction crossing the first direction in combination with all of the limitations of the first and second transistors of Claim 14.
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the second transistor further comprises a semiconductor cap layer between the fin structure and the second gate insulating film and extending along the side surfaces of the fin structure in a second direction crossing the first direction in combination with all of the limitations of the first and second transistors of Claim 19.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896